                                           Case 1:18-cr-00217-KMW Document 107 Filed 04/15/19 Page 1 of 1
                                            Case 1:18-cr-00217-KMW Document 106 Filed 04/12/19 Page 1 of 1




                   R~oL. D ~ @~ ~ \YJ ~
        ~!~~:1:~d~:w
        NICHOLAS G . KAIZ
        nka izer@lo ndklaw.co
                                       •       ..-------,
                                                                      fillL EVITT & KAIZ E R
                                     ...i==---:-~-=:---=:--=-=-::-=::--::='"'":'l.T O RNE YS AT L AW
                                                                               F~\:o F: ~~~EET
                                                                               RI<, NEW YORK 10038-5077
                                                                                                                  USDS SD
                                                                                                                             TEL EP H ON E
                                                                                                                           (212) 480 - 4000




        EM ILYGOLUB
           of c o unsel
                                                 APR 1 5 2019                                                     DOCUMENT
        e milygolublaw@gma com

        • ADM ITTED IN N.Y., FLA.,
                                           · AMBERS OF KIMBA M. WOOD                                              ELECTRONICALLY FILED
                                                U.S.D.J.-S.D.N.Y.                                                DOC #: -----,-----,-
                                                                                               April 12, 2019
                                                                                                                 DATE FILED:        o/  it/1:;-/1
                         Hon. Kimba M. Wood
                         United States District Judge
                         Southern District ofNew York
                         500 Pearl Street
                                                                                                                     MEMO ENDORSED
                         New York, N .Y. 10007

                                                                                      Re:      United States v. Alex Burducea,
                                                                                               18 Cr. 217 (KMW)


                         Dear Judge Wood:

                                 With the government' s consent, I respectfully request a 30-day adjournment of Alex
                         Burducea' s sentence, presently scheduled for May 22 , as we seek to address various outstanding
                         issues, including restitution . I note that one or another of counsel for the government and the
                         defendant will be unavailable June 21 through July 12.

                                           Thank you for considering this request.

         ~                     t\ C...l    t'\1 ;~ A ~ lh.1t", ~--"       -fu ::T'-l ""'-      Respectfully,

  1¥,   d'0\'f , a...T ~ ·. °30f · ,'V\ • i).<+<r-vl~""\~                                      ~r/~J
5<A ?rv'\. i'-Si i.)11"\ •, S &'-'-'<-
                               J       1... ....-r,
                                            _..,l,\ N  P,
                                                      '-f, .)..c) I-.etI .                     Richard Levitt

(, Ov' .lA" rv'\L l\k' SL.61:,""- i ,si ~ iS .-l u.t b_y
                         cc:               AUSA Noah Solowiej czyk (by email and ECF)
                                           PTSO Marlon Ovalles (by email to : Marlon_Ovalles@nyspt.uscourts.gov)



                                                                                                                         u.-,c;-,f
                                                                                                       SO ORDERED:         N.Y., N.".



                                                                                                          KIMBA M. WOOD
                                                                                                                U.S.D.J.
